Citation Nr: 1218803	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD), status post right knee stress fracture.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee DJD, status post right knee stress fracture.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee medial meniscal injury.

4.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder prior to September 29, 2008.

5.  Entitlement to a rating in excess of 70 percent for major depressive disorder from September 29, 2008.

6.  Entitlement to service connection for low back disability, to include as secondary to service-connected bilateral knee disabilities.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, November 2007, March 2009, and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a January 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for residuals of a stress fracture of the right knee and an initial 10 percent rating for residuals of a stress fracture of the left knee, small medial meniscus tear-each effective February 18, 2005.  

In a November 2007 rating decision, the RO granted service connection and assigned an initial 30 percent rating for major depressive disorder, effective August 20, 2007.

In a March 2009 rating decision, the RO, in pertinent part, denied service connection for a low back disability, to include as secondary to service-connected disabilities.

In a July 2010 rating decision, the RO granted a higher, 70 percent rating for major depressive disorder, effective September 29, 2008.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for major depressive disorder remains in appellate status.  Additionally, because this award was made effective only from September 29, 2008, this issue on appeal has been recharacterized as noted on the first page. 

Also in the July 2010 rating decision, the RO recharacterized the right and left knee disabilities and granted a separate 10 percent rating for right knee DJD, effective February 18, 2005.  

In a July 2011 rating decision, the RO denied the Veteran's claim for a TDIU.  

The issues of an increased rating for major depressive disorder, service connection for a low back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, right knee DJD has been manifested by flexion limited to, at worst, 100 degrees with pain and crepitus, but without limitation of extension or instability.  

2.  Since the effective date of service connection, left knee DJD has been manifested by flexion limited to, at worst, 110 degrees with pain and crepitus, but without limitation of extension or instability.  

3.  Since the effective date of service connection, left knee meniscus injury has been manifested by pain, tenderness on palpation, and positive McMurray's test, but not frequent episodes of locking or effusion.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for a rating in excess of 10 percent for right knee DJD, status post right knee stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2011).

2.  Since the effective date of service connection, the criteria for a rating in excess of 10 percent for left knee DJD, status post left knee stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2011).

3.  Since the effective date of service connection, the criteria for a rating in excess of 10 percent for left knee medial meniscus injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the claims for higher ratings for bilateral knee disabilities arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA has made all reasonable efforts to notify and assist the Veteran in the development of the claims herein decided.  In November 2008, the Veteran was notified of the information and evidence needed to substantiate and complete the claims.  Additionally, the letter provided her with the general criteria for the assignment of an effective date and initial rating.    

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the claims herein decided have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA treatment records, and she has also been afforded VA medical examinations on several occasions, most recently in May 2011.  

The Board notes that most of the Veteran's service treatment records are missing.  The Veteran submitted a few service treatment records with her original claim; however, the RO received negative responses from the Puerto Rico National Guard and from the Records Management Center when it attempted to obtain her full records.  When service treatment records, VA records, or records from another government agency are missing, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 5 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the Veteran's knee disabilities and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims for increased ratings for bilateral knee disabilities is warranted at this time.

Law and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Analysis

In August 2005, the Veteran filed a claim for service connection for a bilateral knee disability.  The service treatment records that she submitted with her claim show that she was evaluated in December 2004 and it was determined that she had a stress fracture in both her knees.  She was placed on profile and underwent physical therapy, but did not show the expected progress.  Therefore, she was recommended for discharge.  

The report of an October 2005 VA examination reflects that the Veteran complained of a history of bilateral knee pain and swelling that began during basic training.  She said that a bone scan revealed bilateral knee stress fractures.  She denied locking or giving way.  On physical examination, range of motion of each knee was from 0 degrees of extension to 140 degrees of flexion with pain beginning at 120 degrees.  There was no additional functional loss in range of motion due to pain, weakness, fatigue, or lack of endurance.  There was no instability or ankylosis.  Her gait was normal.  A magnetic resonance imaging (MRI) of the right knee was normal with  no evidence of meniscal tear or fractures.  A MRI of the left knee revealed a small tear in the posterior horn of the medial meniscus, but no evidence of fractures.  The diagnoses were status post bilateral knee stress fractures by history and small left medial meniscal tear.

A March 2007 VA outpatient record reflects that on musculoskeletal examination, range of motion was intact and there were no deformities.  In June 2007, the Veteran complained of left knee pain during passive range of motion.  June 2007 X-rays were unremarkable.  In September 2007, she complained of bilateral knee pain.  It was noted that she had full range of motion of the right and left knees from 0 degrees of extension to 120 degrees of flexion.  There was diffuse pain on palpation of the right knee and medial femoral pain on palpation of the left knee.  A September 2007 MRI of the left knee revealed findings possibly representing a meniscal tear.

A February 2008 VA orthopedic surgery consultation note reflects that the assessment was left knee pain and quadriceps atrophy with a note to rule out medial synovial plicae.  It was noted that there was no ligamentous instability.  In April 2008, it was noted that she had been diagnosed with plicae and lateral meniscus tear of the left knee and was scheduled for surgery.  A May 2008 post operative note reflects a diagnosis of suprapatellar plicae.  The Board notes that the post-operative note referred to the right knee instead of left; however, this appears to be have been an error since all the treatment records leading up to the surgery and following the surgery indicate the surgery was performed on the left knee.  

The report of a January 2009 VA examination reflects the Veteran's complaints of bilateral knee pain, worse on the right.  She said she had flare-ups 3 to 4 times per month and that symptoms were exacerbated by prolonged standing, walking, kneeling, and stairways.  On physical examination, her gait was antalgic and she limped from the right knee.  She used a one-point cane.  There were no callosities.  There was tenderness at both peripatellar areas, but no effusion.  There was no ankylosis.  Range of motion of both knees was from 0 to 120 degrees on flexion.  There was pain in the last 30 degrees and a functional loss of 20 degrees of flexion due to pain.  Extension was to -10 degrees with pain in the last 20 degrees and a functional loss of 10 degrees due to pain.  Grind test was positive bilaterally and crepitus was noted.  Ligaments were stable on varus/valgus stress tests, anterior/posterior drawer tests, and Lachman's test.  McMurray's test (i.e., for meniscus tears) was positive in the left knee and negative in the right knee.  X-rays showed mild degenerative osteoarthritis changes in both knees.  The diagnoses were DJD, bilateral chondromalacia patella, and left knee meniscal injury.

The report of the May 2011 VA examination reflects the Veteran's complaints of bilateral knee pain, worse on right side, giving way, decreased speed of joint motion, tenderness, and weekly flare-ups.  She denied instability, stiffness, weakness, incoordination, dislocation or subluxation.  She said she was able to stand 15 to 30 minutes and walk 1/4 of a mile.  On physical examination, her gait was antalgic with increased wear on the outside edge of each heel of her shoes.  Both knees exhibited tenderness, guarding of movement, crepitation, clicks or snaps, and grinding, but no instability, locking, effusion, or dislocation.  On the left side, it was noted that meniscus was surgically absent and there was positive McMurray's test.  Range of motion of the right knee was from 0 to 100 degrees on flexion and extension was normal (0 degrees).  Range of motion of the left knee was from 0 to 110 degrees on flexion and extension was normal (0 degrees).  For both knees, there was objective evidence of pain with active motion.  There was no additional limitation after three repetitions of range of motion and there was no ankylosis.  The diagnoses were status post left knee meniscectomy residuals (limited flexion range of movement, degenerative changes, arthralgia); right knee osteoarthritis by X-ray; clinical evidence of right knee patellofemoral pain syndrome with limited flexion due to pain.  

The report of a June 2011 VA general medical examination reflects that it was the opinion of that examiner, along with the May 2011 examiner, that regarding the service-connected bilateral knee disabilities, the Veteran was able to obtain, perform and secure a sedentary-type job with restrictions for carrying, lifting, and moderate to prolonged ambulation activities.

The Board notes that the residuals of stress fractures to the Veteran's right and left knees were originally evaluated under Diagnostic Code 5299-5257.  The hyphenated diagnostic code indicates that the Veteran had an unlisted disability rated on the basis of recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.20; 38 C.F.R. § 4.71, Diagnostic Code 5257 (2011).  Subsequently, X-ray findings revealed evidence of bilateral knee arthritis and an MRI revealed evidence of a left knee meniscus tear.  The right knee disability was recharacterized as DJD of the right knee with chondromalacia patella and evaluated under Diagnostic Code 5003, for degenerative arthritis.  38 C.F.R. § 4.71a.  The left knee disability was recharacterized as a left knee meniscal injury and continued to be evaluated under Diagnostic Code 5299-5257.  A separate evaluation was also granted for right knee DJD, which was evaluated under Diagnostic Code 5003.

As noted above, arthritis is evaluated based on limitation of motion of the joint affected.  The Veteran's DJD of the right and left knees has been evaluated as 10 percent disabling based on limitation of flexion under Diagnostic Code 5260.  Here, at worst, the Veteran's right knee flexion was limited to 100 degrees and left knee flexion was limited to 110 degrees in May 2011.  The January 2009 VA examiner indicated there was pain in last 30 degrees of flexion (from 90 degrees), bilaterally.  Hence, even when considering symptoms of pain, as well as symptoms consistent with crepitus, these have not been shown to reduce function of either knee to the degree contemplated for a 20 percent rating under Diagnostic Code 5260.  At no point has there been credible evidence that there has been the functional equivalent of limitation of flexion to 45 degrees or less due to any factor.  As such, initial ratings higher than 10 percent for DJD of the right and left knee arthritis are not warranted.  

Moreover, the Board also finds that a separate rating for limitation of extension is not warranted.  Although the January 2009 examiner indicated that there was a functional loss of 10 degrees of extension, the Veteran had bilateral knee extension to -10 degrees on examination.  Therefore, any functional loss would have been equivalent of normal extension.  Furthermore, the Veteran was noted to have normal bilateral knee extension on all other examinations.  

The Board has also considered other potentially applicable diagnostic codes.  As regards the right knee, the Veteran does not have a dislocated or absent semilunar cartilage, nor has any subluxation or lateral instability been shown.  Accordingly, a separate compensable rating under diagnostic code 5257, 5258, or 5259 is not warranted for the right knee.  

As regards the left knee, a separate 10 percent rating has been assigned for the meniscal injury by analogy under Diagnostic Code 5257, for recurrent subluxation or lateral instability.  The Board notes that the Veteran has denied having any instability and subluxation and there has been no objective evidence of either on any examination.  In May 2011, the Veteran endorsed "giving way" but denied instability and subluxation and no instability or subluxation was shown on objective examination.  Hence, a higher 20 percent rating is not warranted under Diagnostic Code 5257.  

The Board points out that the Veteran's left knee meniscal injury is probably more appropriately evaluated under Diagnostic Code 5259, which provides for a 10 percent rating for removal of semilunar cartilage, symptomatic.  The Veteran underwent a meniscectomy and the May 2011 examiner indicated that part of the meniscus had been removed.  Although the Veteran has milder symptoms in her left knee compared to her right, she has continued to have pain, tenderness on palpation, and positive McMurray's test.  These symptoms are contemplated in the 10 percent rating.  The Board notes that a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, the Veteran's left knee meniscal injury has not resulted in frequent episodes of locking or effusion.  

The Board has considered the Veteran's complaints of bilateral knee pain, tenderness, limitation of motion, and flare-ups.  The Board acknowledges that the Veteran is competent to give evidence about what she has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, her statements are credible.  The Board, however, finds the objective medical findings are more persuasive which, as indicated above, do not support ratings higher than those assigned. 

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 

The weight of the credible evidence establishes that the Veteran's right and knee DJD and left knee meniscal injury symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7.  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more than 10 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee DJD, status post right knee stress fracture, is denied. 

Entitlement to an initial rating in excess of 10 percent for left knee DJD, status post left knee stress fracture, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for left knee medial meniscal injury is denied.


REMAND

The Board's review of the claims file reveals that further action on the appeals for an increased rating for major depressive disorder, service connection for a low back disability, and a TDIU is warranted.

In November 2009, the Veteran submitted an authorization and consent to release information to VA (VA Form 21-4142) for Dr. H. Luigi.  The Veteran indicated that the physician had treated her for paravertebral myositis.  In November 2011, the Veteran submitted another authorization to release information for Dr. I. Pérez Muñoz, who treated her for psychiatric symptoms.  Although the Veteran submitted statements from each of these physicians, the RO has not requested the Veteran's full records from these physicians.  Therefore, a remand is necessary so that VA can assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(1) (2011).

The Board also notes that there are outstanding VA records of treatment and evaluation that are not currently of record.  VA treatment records note that a Social and Industrial Survey was conducted in March 2011, but a report of the survey is not of record.  In addition, the record reflects that the Veteran was hospitalized for psychiatric symptoms at the San Juan VA Medical Center (VAMC) in September and October 2008.  The relevant discharge summaries have been obtained and associated with the record, but not any inpatient treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is necessary so that VA can assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(2) (2011).

As regards the Veteran's claim for an increased rating for major depressive disorder, the Board finds that clarification is needed by the VA examiner who conducted the January 2009 and February 2011 VA examinations.  Here, service connection was granted for major depressive disorder secondary to the Veteran's service connected knee disabilities.  An October 2007 VA examiner attributed the Veteran's depression to the pain associated with her knee disabilities.  Since then the Veteran has had additional psychiatric symptoms, including anxiety, panic attacks, and episodes of psychosis, which do not appear to be associated with her knees.  The Board notes that if it is not possible to separate the effects of the Veteran's service-connected major depressive disorder that was caused by her knee disabilities from the effects of other nonservice-connected psychiatric disorders, reasonable doubt must be resolved in the Veteran's favor and all symptoms attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

In January 2009, the VA examiner (Y.P.) diagnosed the Veteran with a personality disorder in addition to major depressive disorder.  The examiner opined that the following symptoms were related to her personality disorder and not related to her pain condition:  psychotic symptoms, visual hallucinations, suicidal ideation, panic attacks, paranoid delusions, and childlike behavior.  In February 2011, the same VA examiner (Y.P.) did not diagnose the Veteran with a personality disorder and did not attempt to distinguish her symptoms.  Given the discrepancy, a remand is necessary for clarification on this matter.  In addition, the Veteran asserts that her service-connected major depressive disorder renders her unable to secure and follow substantially gainful employment.  Therefore, an opinion should be provided as to this matter as well.  

As regards service connection for a low back disability, the Veteran asserts that this disability is secondary to her service-connected knee disabilities.  Specifically, she alleges that her knee disabilities changed her gait and have caused her back pain since service.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995). 

In this case, the Veteran has been diagnosed with paravertebral myositis, degenerative disc disease (DDD), and right-sided radiculopathy.  The December 2008 VA examiner opined that the Veteran's low back disability was due to degenerative changes and bulging disc at the L4-5 level and not due to her service-connected knee disabilities.  The examiner, however, did not provide an opinion as to whether the Veteran's knee disabilities, including any altered gait, aggravated her low back condition.  Dr. Luigi provided a general opinion that gait problems "could affect" the lumbar area, but did not provide an opinion that specifically addressed the Veteran.  Since both opinions are deficient, the Board finds that another VA examination is needed to address this matter.

As regards entitlement to a TDIU, the RO denied the Veteran's claim in a July 2011 rating decision.  In a September 2011 letter, she requested reconsideration of her claim for a TDIU and indicated that she disagreed with the RO's denial.  She submitted a similar letter in April 2012.  The Board interprets this correspondence as a timely notice of disagreement (NOD) with the July 2011 rating decision.  The RO must now issue a Statement of the Case (SOC) and provide the Veteran with an opportunity to perfect her appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all pertinent records of evaluation and/or treatment of the Veteran from Drs. Luigi and Pérez Muñoz as provided in the authorizations (VA Form 21-4142s) submitted by the Veteran.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should obtain all outstanding records of evaluation and/or treatment for the Veteran's psychiatric disorder and low back disorder, including a copy of the March 2011 Social and Industrial Survey and inpatient treatment records related to the Veteran's hospitalization at the San Juan VAMC in September and October 2008.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for further claims file review by the psychiatrist that conducted the January 2009 and February 2011 VA examinations (Y.P.) to obtain a supplemental opinion.  

The examiner is to note that the Veteran's major depressive disorder is service connected as secondary to her service-connected knee disabilities.  After a thorough review of the evidence of record, to include any additional private medical records submitted from Dr. Pérez Muñoz, the examiner is requested to clarify whether the Veteran has any other psychiatric disorders, including personality disorders, or whether any of her psychiatric symptoms are not attributable to her service-connected major depressive disorder.  If so, the examiner should, to the extent possible, distinguish between those psychiatric symptoms attributable to the Veteran's service-connected major depressive disorder and those attributable to nonservice-connected psychiatric disorders.  The examiner should also, to the extent possible, provide a global assessment of functioning (GAF) score that reflects only those psychiatric symptoms attributable to the Veteran's service-connected major depressive disorder.

In addition, the examiner should provide an opinion as to whether the Veteran's service-connected major depressive disorder renders her unable to secure and maintain substantially gainful employment.  The examiner should describe the disability's functional impairment and how that impairment impacts on physical and sedentary employment.

If the VA examiner (Y.P.) is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate specialist at a VA medical facility, to obtain the above-requested opinion.  The claims file must be made available to the specialist designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings (if any), along with complete rationale for the opinion provided, in the report. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA examination to assess the nature and etiology of her low back disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner is to provide an opinion as to whether any of the Veteran's service-connected knee disabilities (specifically, an altered gait) cause or aggravate her low back disability.  A response to both aspects of the secondary service connection claim must be provided. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

5.  Then, the RO/AMC taking into consideration any new evidence, should issue an SOC to the Veteran addressing the issue of entitlement to a TDIU.  She should also be advised of the need to file a substantive appeal if the she wishes to complete her appeal of this issue.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate. 

6.  After completion of the above and any additional development deemed necessary, adjudicate the claims for an increased rating for major depressive disorder and for service connection for low back disability, on a direct and secondary basis.  If any claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


